Exhibit 10.6


GRAN TIERRA ENERGY INC.
2007 EQUITY INCENTIVE PLAN
ADOPTED: AUGUST 9, 2007
APPROVED BY STOCKHOLDERS: OCTOBER 10, 2007
AMENDED BY THE BOARD: DECEMBER 20, 2007
AMENDED BY THE BOARD: JANUARY 14, 2008
AMENDED BY THE BOARD: OCTOBER 9, 2008
APPROVED BY THE STOCKHOLDERS: NOVEMBER 14, 2008
AMENDED BY THE BOARD: APRIL 26, 2010
APPROVED BY THE STOCKHOLDERS: JUNE 16, 2010

AMENDED BY THE BOARD: AUGUST 3, 2011

AMENDED BY THE BOARD: FEBRUARY 22, 2012
APPROVED BY THE STOCKHOLDERS: JUNE 27, 2012


1.GENERAL PURPOSES.
(a)Amendment and Restatement. The Plan is intended as a complete amendment and
restatement of the Company’s 2005 Equity Incentive Plan (the “Prior Plan”).
Except as expressly set forth in this Section 1(a), all outstanding options,
stock appreciation rights and stock awards granted under the Prior Plan shall
remain subject to the terms of the Prior Plan. Any shares of Common Stock
subject to outstanding options and stock appreciation rights granted under the
Prior Plan (together, the “Prior Plan Appreciation Awards”) and stock awards
granted under the Prior Plan that (i) expire or terminate for any reason prior
to exercise or settlement, (ii) are forfeited, cancelled or otherwise returned
because of the failure to meet a contingency or condition required to vest such
shares, or (iii) other than with respect to a Prior Plan Appreciation Award, are
reacquired or withheld (or not issued) to satisfy a tax withholding obligation
(collectively, the “Prior Plan’s Returning Shares”) shall become available for
issuance pursuant to Stock Awards granted hereunder in accordance with the
provisions of Section 4(c) below. All Stock Awards granted subsequent to the
Effective Date of this Plan shall be subject to the terms of this Plan.
(b)Eligible Stock Award Recipients. The persons eligible to receive Stock Awards
are Employees, Directors and Consultants.
(c)Available Stock Awards. The purpose of the Plan is to provide a means by
which eligible recipients of Stock Awards may be given an opportunity to benefit
from increases in value of the Common Stock through the granting of the
following Stock Awards: (i) Options, (ii) Restricted Stock Awards, (iii) Stock
Appreciation Rights, (iv) Restricted Stock Units, and (v) Other Stock Awards.
(d)General Purpose. The Company, by means of the Plan, seeks to retain the
services of the group of persons eligible to receive Stock Awards, to secure and
retain the services of new members of this group and to provide incentives for
such persons to exert maximum efforts for the success of the Company and its
Affiliates.
2.DEFINITIONS.
(a)    “Affiliate” means any “parent corporation” or “subsidiary corporation” of
the Company, whether now or hereafter existing, as those terms are defined in
Sections 424(e) and (f), respectively, of the Code. The Board shall have the
authority to determine the time or times at which “parent corporation” or
“subsidiary corporation” status

1

--------------------------------------------------------------------------------


is determined within the foregoing definition.
(b)    “Board” means the Board of Directors of the Company.
(c)    “Capitalization Adjustment” has the meaning ascribed to that term in
Section 11(a).
(d)     “Change in Control” means the occurrence, in a single transaction or in
a series of related transactions, of any one or more of the following events:
(i)any Exchange Act Person becomes the Owner, directly or indirectly, of
securities of the Company representing more than fifty percent (50%) of the
combined voting power of the Company’s then outstanding securities other than by
virtue of a merger, consolidation or similar transaction. Notwithstanding the
foregoing, a Change in Control shall not be deemed to occur (A) on account of
the acquisition of securities of the Company by an institutional investor, any
affiliate thereof or any other Exchange Act Person that acquires the Company’s
securities in a transaction or series of related transactions that are primarily
a private financing transaction for the Company or (B) solely because the level
of Ownership held by any Exchange Act Person (the “Subject Person”) exceeds the
designated percentage threshold of the outstanding voting securities as a result
of a repurchase or other acquisition of voting securities by the Company
reducing the number of shares outstanding, provided that if a Change in Control
would occur (but for the operation of this sentence) as a result of the
acquisition of voting securities by the Company, and after such share
acquisition, the Subject Person becomes the Owner of any additional voting
securities that, assuming the repurchase or other acquisition had not occurred,
increases the percentage of the then outstanding voting securities Owned by the
Subject Person over the designated percentage threshold, then a Change in
Control shall be deemed to occur;
(ii)there is consummated a merger, consolidation or similar transaction
involving (directly or indirectly) the Company if, immediately after the
consummation of such merger, consolidation or similar transaction, the
stockholders of the Company immediately prior thereto do not Own, directly or
indirectly, either (A) outstanding voting securities representing more than
fifty percent (50%) of the combined outstanding voting power of the surviving
Entity in such merger, consolidation or similar transaction or (B) more than
fifty percent (50%) of the combined outstanding voting power of the parent of
the surviving Entity in such merger, consolidation or similar transaction;
(iii)there is consummated a sale, lease, license or other disposition of all or
substantially all of the consolidated assets of the Company and its
Subsidiaries, other than a sale, lease, license or other disposition of all or
substantially all of the consolidated assets of the Company and its Subsidiaries
to an Entity, more than fifty percent (50%) of the combined voting power of the
voting securities of which are Owned by stockholders of the Company in
substantially the same proportion as their Ownership of the Company immediately
prior to such sale, lease, license or other disposition; or
(iv)individuals who, on the date this Plan is adopted by the Board, are members
of the Board (the “Incumbent Board”) cease for any reason to constitute at least
a majority of the members of the Board; provided, however, that if the
appointment or election (or nomination for election) of any new Board member was
approved or recommended by a majority vote of the members of the Incumbent Board
then still in office, such new member shall, for purposes of this Plan, be
considered as a member of the Incumbent Board).
The term Change in Control shall not include a sale of assets, merger or other
transaction effected exclusively for the purpose of changing the domicile of the
Company.
Notwithstanding the foregoing or any other provision of this Plan, the
definition of Change in Control (or any analogous term) in an individual written
agreement between the Company or any Affiliate and the Participant shall
supersede the foregoing definition with respect to Stock Awards subject to such
agreement (it being understood, however, that if no definition of Change in
Control or any analogous term is set forth in such an individual written
agreement, the foregoing definition shall apply); provided, however, that no
Change in Control will be deemed to occur upon

2

--------------------------------------------------------------------------------


announcement or commencement of a tender offer or upon a potential takeover or
upon stockholder approval of a merger or other transaction, in each case without
a requirement that the Change in Control actually occur.


(e)     “Code” means the United States Internal Revenue Code of 1986, as
amended.
(f)    “Committee” means a committee of one or more members of the Board
appointed by the Board in accordance with Section 3(d).
(g)    “Common Stock” means the common stock of the Company.
(h)    “Company” means Gran Tierra Energy Inc., a Nevada corporation.
(i)    “Consultant” means any person, including an advisor, (i) engaged by the
Company or an Affiliate to render consulting or advisory services and who is
compensated for such services or (ii) serving as a member of the Board of
Directors of an Affiliate and who is compensated for such services. However, the
term “Consultant” shall not include Directors who are not compensated by the
Company for their services as Directors, and the payment of a director’s fee by
the Company for services as a Director shall not cause a Director to be
considered a “Consultant” for purposes of the Plan.
(j)    “Continuous Service” means that the Participant’s service with the
Company or an Affiliate, whether as an Employee, Director or Consultant, is not
interrupted or terminated. A change in the capacity in which the Participant
renders service to the Company or an Affiliate as an Employee, Consultant or
Director or a change in the entity for which the Participant renders such
service, provided that there is no interruption or termination of the
Participant’s service with the Company or an Affiliate, shall not terminate a
Participant’s Continuous Service; provided, however, if the Entity for which a
Participant is rendering services ceases to qualify as an Affiliate, as
determined by the Board in its sole discretion, such Participant’s Continuous
Service shall be considered to have terminated on the date such Entity ceases to
qualify as an Affiliate. For example, a change in status from an employee of the
Company to a consultant to an Affiliate or to a Director shall not constitute an
interruption of Continuous Service. To the extent permitted by law, the Board or
the chief executive officer of the Company, in that party’s sole discretion, may
determine whether Continuous Service shall be considered interrupted in the case
of any leave of absence approved by that party, including sick leave, military
leave or any other personal leave. Notwithstanding the foregoing, a leave of
absence shall be treated as Continuous Service for purposes of vesting in a
Stock Award only to such extent as may be provided in the Company’s leave of
absence policy or in the written terms of the Participant’s leave of absence.
(k)    “Corporate Transaction” means the occurrence, in a single transaction or
in a series of related transactions, of any one or more of the following events:
(i)    the consummation of a sale or other disposition of all or substantially
all, as determined by the Board in its discretion, of the consolidated assets of
the Company and its Subsidiaries;
(ii)    the consummation of a sale or other disposition of at least fifty
percent (50%) of the outstanding securities of the Company;
(iii)    the consummation of a merger, consolidation or similar transaction
following which the Company is not the surviving corporation; or
(iv)    the consummation of a merger, consolidation or similar transaction
following which the Company is the surviving corporation but the shares of
Common Stock outstanding immediately preceding the merger, consolidation or
similar transaction are converted or exchanged by virtue of the merger,
consolidation or similar transaction into other property, whether in the form of
securities, cash or otherwise.

3

--------------------------------------------------------------------------------


(l)    “Covered Employee” shall have the meaning provided in Section 162(m)(3)
of the Code.
(m)    “Director” means a member of the Board.
(n)    “Disability” means the permanent and total disability of a person within
the meaning of Section 22(e)(3) of the Code.
(o)    “Disinterested Stockholders” means all of the stockholders of the Company
except Insiders of the Company who are eligible to receive Stock Awards, and
such Insiders’ associates.
(p)    “Effective Date” means October 10, 2007, which was the date of the 2007
Annual Meeting of Stockholders at which this Plan was approved by the Company’s
stockholders.
(q)    “Employee” means any person employed by the Company or an Affiliate.
Service as a Director or payment of a director’s fee by the Company for such
service or for service as a member of the Board of Directors of an Affiliate
shall not be sufficient to constitute “employment” by the Company or an
Affiliate.
(r)    “Entity” means a corporation, partnership, limited liability company or
other entity.
(s)    “Exchange Act” means the Securities Exchange Act of 1934, as amended.
(t)    “Exchange Act Person” means any natural person, Entity or “group” (within
the meaning of Section 13(d) or 14(d) of the Exchange Act), except that
“Exchange Act Person” shall not include (A) the Company or any Subsidiary of the
Company, (B) any employee benefit plan of the Company or any Subsidiary of the
Company or any trustee or other fiduciary holding securities under an employee
benefit plan of the Company or any Subsidiary of the Company, (C) an underwriter
temporarily holding securities pursuant to an offering of such securities, or
(D) an Entity Owned, directly or indirectly, by the stockholders of the Company
in substantially the same proportions as their Ownership of stock of the
Company.
(u)    “Fair Market Value” means, as of any date, the value of the Common Stock
determined as follows:
(i)    If the Common Stock is listed on any established stock exchange or traded
on the Nasdaq Global Select Market, Nasdaq Global Market or the Nasdaq Capital
Market, the Fair Market Value of a share of Common Stock, unless otherwise
determined by the Board, shall be the closing sales price for such stock (or the
closing bid, if no sales were reported) as quoted on such exchange or market (or
the exchange or market with the greatest volume of trading in the Common Stock)
on the day of determination (or if such day of determination does not fall on a
market trading day, then the last market trading day prior to the day of
determination), as reported in a source the Board deems reliable.
(ii)    In the absence of such markets for the Common Stock, the Fair Market
Value shall be determined in good faith by the Board and in a manner that
complies with Sections 409A and 422 of the Code.
(v)    “Full Value Award” means a Stock Award that is not an Option with respect
to which the exercise or strike price is at least 100% of the Fair Market Value
on the date of grant or a Stock Appreciation Right with respect to which the
exercise or strike price is at least 100% of the Fair Market Value on the date
of grant.
(w)    “Insider” means an “insider” as defined under the policies of the Toronto
Stock Exchange, as amended from time to time, which includes, among others,
Directors and TSX Officers of the Company.
(x)    “Non-Employee Director” means a Director who either (i) is not currently
an employee or officer of the Company or its parent or a subsidiary, does not
receive compensation, either directly or indirectly, from the

4

--------------------------------------------------------------------------------


Company or its parent or a subsidiary, for services rendered as a consultant or
in any capacity other than as a Director (except for an amount as to which
disclosure would not be required under Item 404(a) of Regulation S-K promulgated
pursuant to the Securities Act (“Regulation S-K”)), does not possess an interest
in any other transaction for which disclosure would be required under Item
404(a) of Regulation S-K, and is not engaged in a business relationship for
which disclosure would be required pursuant to Item 404(b) of Regulation S-K; or
(ii) is otherwise considered a “non-employee director” for purposes of Rule
16b-3.
(y)    “Officer” means a person who is an officer of the Company within the
meaning of Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder.
(z)    “Option” means a stock option granted pursuant to the Plan that is not
intended to qualify as an “incentive stock option” within the meaning of Section
422 of the Code and the regulations promulgated thereunder.
(aa)    “Option Agreement” means a written agreement between the Company and an
Optionholder evidencing the terms and conditions of an individual Option grant.
Each Option Agreement shall be subject to the terms and conditions of the Plan.
(bb)    “Optionholder” means a person to whom an Option is granted pursuant to
the Plan or, if applicable, such other person who holds an outstanding Option.
(cc)    “Other Stock Award” means an award based in whole or in part by
reference to the Common Stock which is granted pursuant to the terms and
conditions of Section 7(d).
(dd)    “Outside Director” means a Director who either (i) is not a current
employee of the Company or an “affiliated corporation” (within the meaning of
Treasury Regulations promulgated under Section 162(m) of the Code), is not a
former employee of the Company or an “affiliated corporation” who receives
compensation for prior services (other than benefits under a tax qualified
retirement plan) during the taxable year, has not been an officer of the Company
or an “affiliated corporation,” and does not receive remuneration from the
Company or an “affiliated corporation,” either directly or indirectly, in any
capacity other than as a Director or (ii) is otherwise considered an “outside
director” for purposes of Section 162(m) of the Code.
(ee)    “Own,” “Owned,” “Owner,” “Ownership” A person or Entity shall be deemed
to “Own,” to have “Owned,” to be the “Owner” of, or to have acquired “Ownership”
of securities if such person or Entity, directly or indirectly, through any
contract, arrangement, understanding, relationship or otherwise, has or shares
voting power, which includes the power to vote or to direct the voting, with
respect to such securities.
(ff)    “Participant” means a person to whom a Stock Award is granted pursuant
to the Plan or, if applicable, such other person who holds an outstanding Stock
Award.
(gg)    “Plan” means this Gran Tierra Energy Inc. 2007 Equity Incentive Plan.
(hh)    “Restricted Stock Award” means an award of shares of Common Stock which
is granted pursuant to the terms and conditions of Section 7(a).
(ii)    “Restricted Stock Unit” means a right to receive shares of Common Stock
which is granted pursuant to the terms and conditions of Section 7(b).
(jj)    “Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act or any
successor to Rule 16b-3, as in effect from time to time.
(kk)    “Securities Act” means the Securities Act of 1933, as amended.

5

--------------------------------------------------------------------------------


(ll)    “Stock Appreciation Right” means a right to receive the appreciation on
Common Stock that is granted pursuant to the terms and conditions of Section
7(c).
(mm)    “Stock Award” means any right granted under the Plan, including an
Option, Restricted Stock Award, Restricted Stock Unit, Stock Appreciation Right
and Other Stock Award.
(nn)    “Stock Award Agreement” means a written agreement between the Company
and a holder of a Stock Award evidencing the terms and conditions of an
individual Stock Award grant. Each Stock Award Agreement shall be subject to the
terms and conditions of the Plan.
(oo)    “Subsidiary” means, with respect to the Company, (i) any corporation of
which more than fifty percent (50%) of the outstanding capital stock having
ordinary voting power to elect a majority of the board of directors of such
corporation (irrespective of whether, at the time, stock of any other class or
classes of such corporation shall have or might have voting power by reason of
the happening of any contingency) is at the time, directly or indirectly, Owned
by the Company, and (ii) any partnership in which the Company has a direct or
indirect interest (whether in the form of voting or participation in profits or
capital contribution) of more than fifty percent (50%).
(pp)    “TSX Officer” means a senior officer of the Company or any subsidiary
and includes an issuer, all of the voting securities of which are owned by a TSX
Officer.
3.ADMINISTRATION.
(a)    Administration by Board. The Board shall administer the Plan unless and
until the Board delegates administration to a Committee, as provided in Section
3(d).
(b)    Powers of Board. The Board shall have the power, subject to, and within
the limitations of, the express provisions of the Plan:
(i)    To determine from time to time which of the persons eligible under the
Plan shall be granted Stock Awards; when and how each Stock Award shall be
granted; what type or combination of types of Stock Award shall be granted; the
provisions of each Stock Award granted (which need not be identical), including
the time or times when a person shall be permitted to receive Common Stock
pursuant to a Stock Award; and the number of shares of Common Stock with respect
to which a Stock Award shall be granted to each such person.
(ii)    To construe and interpret the Plan and Stock Awards granted under it,
and to establish, amend and revoke rules and regulations for its administration.
The Board, in the exercise of this power, may correct any defect, omission or
inconsistency in the Plan or in any Stock Award Agreement, in a manner and to
the extent it shall deem necessary or expedient to make the Plan or Stock Award
fully effective.
(iii)    To settle all controversies regarding the Plan and Stock Awards granted
under it.
(iv)    To amend the Plan or a Stock Award as provided in Section 12.
(v)    To terminate or suspend the Plan as provided in Section 13.
(vi)    Generally, to exercise such powers and to perform such acts as the Board
deems necessary or expedient to promote the best interests of the Company and
that are not in conflict with the provisions of the Plan or Stock Awards.
(vii)    To adopt such procedures and sub-plans as are necessary or appropriate
to permit participation in the Plan by Employees, Directors or Consultants who
are located in various local jurisdictions.

6

--------------------------------------------------------------------------------


(c)    Cancellation and Re-Grant of Stock Awards. Notwithstanding the foregoing
or any other provision of this Plan, neither the Board nor any Committee shall
have the authority to: (i) reduce the exercise price of any outstanding Options
or Stock Appreciation Rights under the Plan, or (ii) cancel any outstanding
Options or Stock Appreciation Rights that have an exercise price or strike price
greater than the current Fair Market Value of the Common Stock in exchange for
cash or other Stock Awards under the Plan, unless the stockholders of the
Company have approved such an action within twelve (12) months prior to such an
event.
(d)    Delegation to Committee.
(i)    General. The Board may delegate administration of the Plan to a Committee
or Committees of one or more members of the Board, and the term “Committee”
shall apply to any person or persons to whom such authority has been delegated.
If administration is delegated to a Committee, the Committee shall have, in
connection with the administration of the Plan, the powers theretofore possessed
by the Board, including the power to delegate to a subcommittee any of the
administrative powers the Committee is authorized to exercise (and references in
this Plan to the Board shall thereafter be to the Committee or subcommittee),
subject, however, to such resolutions, not inconsistent with the provisions of
the Plan, as may be adopted from time to time by the Board. The Board may
abolish the Committee at any time and revest in the Board the administration of
the Plan.
(ii)    Section 162(m) and Rule 16b-3 Compliance. In the discretion of the
Board, the Committee may consist solely of two or more Outside Directors, in
accordance with Section 162(m) of the Code, and/or solely of two or more
Non-Employee Directors, in accordance with Rule 16b-3. In addition, the Board or
the Committee may delegate to a committee of one or more members of the Board
the authority to grant Stock Awards to eligible persons who are either (a) not
then Covered Employees and are not expected to be Covered Employees at the time
of recognition of income resulting from such Stock Award, (b) not persons with
respect to whom the Company wishes to comply with Section 162(m) of the Code, or
(c) not then subject to Section 16 of the Exchange Act.
(e)    Effect of Board’s Decision. All determinations, interpretations and
constructions made by the Board in good faith shall not be subject to review by
any person and shall be final, binding and conclusive on all persons.
4.SHARES SUBJECT TO THE PLAN.
(a)    Share Reserve. Subject to the provisions of Section 11(a) relating to
Capitalization Adjustments, the aggregate number of shares of Common Stock that
may be issued pursuant to Stock Awards after the Effective Date shall not exceed
39,806,100, which amount consists of (i) 23,306,100 shares, which is the total
reserve that the Company’s stockholders approved at the Company’s 2010 Annual
Meeting of Stockholders, including, but not limited to, the shares which
remained available for issuance under the Prior Plan on the Effective Date and
(ii) 16,500,000 shares that were approved at the Company’s 2012 Annual Meeting
of Stockholders (the “2007 Plan Reserve”). For clarity, the 2007 Plan Reserve in
this Section 4(a) is a limitation on the number of shares of Common Stock that
may be issued pursuant to the Plan. Accordingly, this Section 4(a) does not
limit the granting of Stock Awards except as provided in Section 8(a). Shares
may be issued in connection with a merger or acquisition as permitted by NASDAQ
Listing Rule 5635(c) or, if applicable, NYSE Listed Company Manual Section
303A.08, AMEX Company Guide Section 711, Toronto Stock Exchange Company Manual
Section 613 or other applicable rule, and such issuance shall not reduce the
number of shares available for issuance under the Plan.
(b)    Subject to Section 4(c), the 2007 Plan Reserve shall be reduced by: (i)
one share for each share of Common Stock issued pursuant to an Option or Stock
Appreciation Right with respect to which the exercise or strike price shall not
be less than 100% of Fair Market Value on the date of grant; and (ii) 1.55
shares for each share of Common Stock issued pursuant to a Full Value Award.
(c)    Reversion of Shares to the Share Reserve.
(i)    Shares Available for Subsequent Issuance. If any shares of Common Stock
issued pursuant

7

--------------------------------------------------------------------------------


to a Stock Award are (A) not issued or forfeited back to the Company because of
the failure to meet a contingency or condition required to vest such shares
covered by such Stock Award having been issued or (B) not issued or reacquired
by the Company pursuant to Section 10(f) in connection with a Full Value Award,
such shares shall again become available for issuance under the Plan (the “2007
Plan Returning Shares”). For each (1) 2007 Plan Returning Share that was granted
under the Plan pursuant to a Full Value Award or (2) Prior Plan’s Returning
Share that was granted under the Prior Plan pursuant to an award other than a
Prior Plan Appreciation Award, the number of shares of Common Stock available
for issuance under the Plan shall increase by 1.55 shares.
(ii)    Shares Not Available for Subsequent Issuance. If any shares subject to a
Stock Award or a Prior Plan Appreciation Award are not delivered to a
Participant because the Stock Award is exercised through a reduction of shares
subject to the Stock Award or Prior Plan Appreciation Award (i.e., “net
exercised”), the number of shares that are not delivered to the Participant
shall no longer be available for issuance under the Plan. Also, any shares
reacquired by the Company pursuant to Section 10(f) upon the exercise of an
Option or Stock Appreciation Right or a Prior Plan Appreciation Award, any
shares used as consideration for the exercise of an Option or Stock Appreciation
Right or a Prior Plan Appreciation Award or any shares repurchased by the
Company on the open market with the proceeds of an Option or Stock Appreciation
Right exercise price or a Prior Plan Appreciation Award exercise price shall no
longer be available for issuance under the Plan.
(d)    Source of Shares. The shares of Common Stock subject to the Plan may be
unissued shares or reacquired shares, bought on the market or otherwise.
5.ELIGIBILITY.
(a)    Eligibility for Specific Stock Awards. Stock Awards may be granted to
Employees, Directors and Consultants.
(b)    Section 162(m) Limitation on Annual Grants. Subject to the provisions of
Section 11(a) relating to Capitalization Adjustments, no Employee shall be
eligible to be granted Options or Stock Appreciation Rights whose value is
determined by reference to an increase over an exercise or strike price of at
least one hundred percent (100%) of the Fair Market Value on the date any such
Stock Award is granted covering more than one million (1,000,000) shares of
Common Stock during any calendar year.
(c)    Consultants. A Consultant shall not be eligible for the grant of a Stock
Award if, at the time of grant, a Form S-8 Registration Statement under the
Securities Act (“Form S-8”) is not available to register either the offer or the
sale of the Company’s securities to such Consultant because of the nature of the
services that the Consultant is providing to the Company, because the Consultant
is not a natural person, or because of any other rule governing the use of Form
S-8.
6.OPTION PROVISIONS.
Each Option shall be in such form and shall contain such terms and conditions as
the Board shall deem appropriate. The provisions of each Option shall include
(through incorporation of provisions hereof by reference in the Option or
otherwise) the substance of each of the following provisions:
(a)    Term.     No Option shall be exercisable after the expiration of ten (10)
years from the date on which it was granted.
(b)    Exercise Price of a Stock Option. The exercise price of each Option shall
be not less than one hundred percent (100%) of the Fair Market Value of the
Common Stock subject to the Option on the date the Option is granted.
Notwithstanding the foregoing, an Option may be granted with an exercise price
lower than that set forth in the preceding sentence if such Option is granted
pursuant to an assumption or substitution for another option in a manner
satisfying the provisions of Sections 409A and 424(a) of the Code; provided,
however, that if the Common

8

--------------------------------------------------------------------------------


Stock is listed on the Toronto Stock Exchange, the granting of the Option is
approved by the Toronto Stock Exchange to the extent necessary to satisfy the
rules of the Toronto Stock Exchange.
(c)    Consideration. The purchase price of Common Stock acquired pursuant to an
Option shall be paid, to the extent permitted by applicable statutes and
regulations, either (i) in cash at the time the Option is exercised or (ii) at
the discretion of the Board at the time of or subsequently to the grant of the
Option (1) by delivery to the Company of other Common Stock (whether by actual
delivery or attestation), (2) by a “net exercise” of the Option (as further
described below), (3) pursuant to a program developed under Regulation T as
promulgated by the Federal Reserve Board that, prior to the issuance of Common
Stock, results in either the receipt of cash (or check) by the Company or the
receipt of irrevocable instruction to pay the aggregate exercise price to the
Company from the sales proceeds or (4) in any other form of legal consideration
that may be acceptable to the Board.
In the case of a “net exercise” of an Option, the Company will not require a
payment of the exercise price of the Option from the Optionholder but will
reduce the number of shares of Common Stock issued upon the exercise by the
largest number of whole shares that has a Fair Market Value that does not exceed
the aggregate exercise price. With respect to any remaining balance of the
aggregate exercise price, the Company shall accept a cash payment from the
Optionholder. The shares of Common Stock so used to pay the exercise price of an
Option under a “net exercise,” the shares actually delivered to the
Optionholder, and any shares withheld to satisfy tax withholding obligations
will be considered to have resulted from the exercise of the Option, and
accordingly, the Option will not again be exercisable with respect to such
shares.
(d)    Transferability of an Option. An Option shall be transferable to the
extent provided in the Option Agreement. If the Option does not provide for
transferability, then the Option shall not be transferable except by will or by
the laws of descent and distribution or pursuant a domestic relations order and
shall be exercisable during the lifetime of the Optionholder only by the
Optionholder. Notwithstanding the foregoing, the Optionholder may, by delivering
written notice to the Company, in a form satisfactory to the Company, designate
a third party who, in the event of the death of the Optionholder, shall
thereafter be entitled to exercise the Option.
(e)    Vesting Generally. The total number of shares of Common Stock subject to
an Option may, but need not, vest and therefore become exercisable in periodic
installments that may, but need not, be equal. The Option may be subject to such
other terms and conditions on the time or times when it may be exercised (which
may be based on performance or other criteria) as the Board may deem
appropriate. The vesting provisions of individual Options may vary. The
provisions of this Section 6(e) are subject to any Option provisions governing
the minimum number of shares of Common Stock as to which an Option may be
exercised.
(f)    Termination of Continuous Service. In the event that an Optionholder’s
Continuous Service terminates (other than upon the Optionholder’s death or
Disability), the Optionholder may exercise his or her Option (to the extent that
the Optionholder was entitled to exercise such Option as of the date of
termination) but only within such period of time ending on the earlier of (i)
the date three (3) months following the termination of the Optionholder’s
Continuous Service (or such longer or shorter period specified in the Option
Agreement) or (ii) the expiration of the term of the Option as set forth in the
Option Agreement. If, after termination, the Optionholder does not exercise his
or her Option within the time specified in the Option Agreement, the Option
shall terminate.
(g)    Extension of Termination Date. An Optionholder’s Option Agreement may
also provide that if the exercise of the Option following the termination of the
Optionholder’s Continuous Service (other than upon the Optionholder’s death or
Disability) would be prohibited at any time solely because the issuance of
shares of Common Stock would violate the registration requirements under the
Securities Act, then the Option shall terminate on the earlier of (i) the
expiration of the term of the Option set forth in Section 6(a) or (ii) the
expiration of a period of three (3) months after the termination of the
Optionholder’s Continuous Service during which the exercise of the Option would
not be in violation of such registration requirements.
(h)    Disability of Optionholder. In the event that an Optionholder’s
Continuous Service terminates as a result of the Optionholder’s Disability, the
Optionholder may exercise his or her Option (to the extent that the

9

--------------------------------------------------------------------------------


Optionholder was entitled to exercise such Option as of the date of
termination), but only within such period of time ending on the earlier of (i)
the date twelve (12) months following such termination (or such longer or
shorter period specified in the Option Agreement or (ii) the expiration of the
term of the Option as set forth in the Option Agreement. If, after termination,
the Optionholder does not exercise his or her Option within the time specified
herein, the Option shall terminate.
(i)    Death of Optionholder. In the event that (i) an Optionholder’s Continuous
Service terminates as a result of the Optionholder’s death or (ii) the
Optionholder dies within the period (if any) specified in the Option Agreement
after the termination of the Optionholder’s Continuous Service for a reason
other than death, then the Option may be exercised (to the extent the
Optionholder was entitled to exercise such Option as of the date of death) by
the Optionholder’s estate, by a person who acquired the right to exercise the
Option by bequest or inheritance or by a person designated to exercise the
option upon the Optionholder’s death pursuant to Section 6(d), but only within
the period ending on the earlier of (1) the date eighteen (18) months following
the date of death (or such longer or shorter period specified in the Option
Agreement or (2) the expiration of the term of such Option as set forth in the
Option Agreement. If, after death, the Option is not exercised within the time
specified herein, the Option shall terminate.
(j)    Early Exercise. The Option may, but need not, include a provision whereby
the Optionholder may elect at any time before the Optionholder’s Continuous
Service terminates to exercise the Option as to any part or all of the shares of
Common Stock subject to the Option prior to the full vesting of the Option. Any
unvested shares of Common Stock so purchased may be subject to a repurchase
option in favor of the Company or to any other restriction the Board determines
to be appropriate. The Company will not exercise its repurchase option until at
least six (6) months (or such longer or shorter period of time required to avoid
classification of the Option as a liability for financial accounting purposes)
have elapsed following exercise of the Option unless the Board otherwise
specifically provides in the Option.
7.PROVISIONS OF STOCK AWARDS OTHER THAN OPTIONS.
(a)    Restricted Stock Awards. Each Restricted Stock Award agreement shall be
in such form and shall contain such terms and conditions as the Board shall deem
appropriate. To the extent consistent with the Company’s Bylaws, at the Board’s
election, shares of Common Stock may be (x) held in book entry form subject to
the Company’s instructions until any restrictions relating to the Restricted
Stock Award lapse; or (y) evidenced by a certificate, which certificate shall be
held in such form and manner as determined by the Board. The terms and
conditions of Restricted Stock Award agreements may change from time to time,
and the terms and conditions of separate Restricted Stock Award agreements need
not be identical; provided, however, that each Restricted Stock Award agreement
shall include (through incorporation of the provisions hereof by reference in
the agreement or otherwise) the substance of each of the following provisions:
(i)    Purchase Price. At the time of the grant of a Restricted Stock Award, the
Board will determine the price to be paid by the Participant for each share
subject to the Restricted Stock Award. To the extent required by applicable law,
the price to be paid by the Participant for each share of the Restricted Stock
Award will not be less than the par value of a share of Common Stock. A
Restricted Stock Award may be awarded as a stock bonus (i.e., with no cash
purchase price to be paid) to the extent permissible under applicable law.
(ii)    Consideration. At the time of the grant of a Restricted Stock Award, the
Board will determine the consideration permissible for the payment of the
purchase price of the Restricted Stock Award. The purchase price of Common Stock
acquired pursuant to the Restricted Stock Award shall be paid in one of the
following ways: (i) in cash at the time of purchase; (ii) by services rendered
or to be rendered to the Company; or (iii) in any other form of legal
consideration that may be acceptable to the Board.
(iii)    Vesting. Shares of Common Stock acquired under a Restricted Stock Award
may, but need not, be subject to a share repurchase option in favor of the
Company in accordance with a vesting schedule to be determined by the Board.

10

--------------------------------------------------------------------------------


(iv)    Termination of Participant’s Continuous Service. In the event that a
Participant’s Continuous Service terminates, the Company may repurchase or
otherwise reacquire any or all of the shares of Common Stock held by the
Participant that have not vested as of the date of termination under the terms
of the Restricted Stock Award agreement. The Company will not exercise its
repurchase option until at least six (6) months (or such longer or shorter
period of time required to avoid classification of the Restricted Stock Award as
a liability for financial accounting purposes) have elapsed following the
purchase of the restricted stock unless otherwise determined by the Board or
provided in the Restricted Stock Award agreement.
(v)    Transferability. Rights to purchase or receive shares of Common Stock
granted under a Restricted Stock Award shall be transferable by the Participant
only upon such terms and conditions as are set forth in the Restricted Stock
Award agreement, as the Board shall determine in its discretion, and so long as
Common Stock awarded under the Restricted Stock Award remains subject to the
terms of the Restricted Stock Award agreement.
(b)    Restricted Stock Units. Each Restricted Stock Unit agreement shall be in
such form and shall contain such terms and conditions as the Board shall
determine. The terms and conditions of Restricted Stock Unit agreements may
change from time to time, and the terms and conditions of separate Restricted
Stock Unit agreements need not be identical; provided, however, that each
Restricted Stock Unit agreement shall include (through incorporation of the
provisions hereof by reference in the agreement or otherwise) the substance of
each of the following provisions:
(i)    Consideration. At the time of grant of a Restricted Stock Unit award, the
Board will determine the consideration, if any, to be paid by the Participant
upon delivery of each share of Common Stock subject to the Restricted Stock Unit
award. To the extent required by applicable law, the consideration to be paid by
the Participant for each share of Common Stock subject to a Restricted Stock
Unit award will not be less than the par value of a share of Common Stock. Such
consideration may be paid in any form permitted under applicable law.
(ii)    Vesting. At the time of the grant of a Restricted Stock Unit award, the
Board may impose such restrictions or conditions to the vesting of the shares
Restricted Stock Unit as it deems appropriate.
(iii)    Payment. A Restricted Stock Unit award may be settled by the delivery
of shares of Common Stock, their cash equivalent, or any combination of the two,
as the Board deems appropriate.
(iv)    Additional Restrictions. At the time of the grant of a Restricted Stock
Unit award, the Board, as it deems appropriate, may impose such restrictions or
conditions that delay the delivery of the shares of Common Stock (or their cash
equivalent) subject to a Restricted Stock Unit award after the vesting of such
Stock Award.
(v)    Dividend Equivalents. Dividend equivalents may be credited in respect of
Restricted Stock Units, as the Board deems appropriate. Such dividend
equivalents may be converted into additional Restricted Stock Units by dividing
(1) the aggregate amount or value of the dividends paid with respect to that
number of shares of Common Stock equal to the number of Restricted Stock Units
then credited by (2) the Fair Market Value per share of Common Stock on the
payment date for such dividend. The additional Restricted Stock Units credited
by reason of such dividend equivalents will be subject to all the terms and
conditions of the underlying Restricted Stock Unit award to which they relate.
(vi)    Termination of Participant’s Continuous Service. Except as otherwise
provided in the applicable Stock Award Agreement, Restricted Stock Units that
have not vested will be forfeited upon the Participant’s termination of
Continuous Service for any reason.
(c)    Stock Appreciation Rights. Each Stock Appreciation Right agreement shall
be in such form and shall contain such terms and conditions as the Board shall
deem appropriate. The terms and conditions of Stock Appreciation Right
agreements may change from time to time, and the terms and conditions of
separate Stock Appreciation Rights agreements need not be identical, but each
Stock Appreciation Right agreement shall include (through incorporation of the
provisions hereof by reference in the agreement or otherwise) the substance of
each of

11

--------------------------------------------------------------------------------


the following provisions:    
(i)    Calculation of Appreciation. Each Stock Appreciation Right will be
denominated in share of Common Stock equivalents. The appreciation distribution
payable on the exercise of a Stock Appreciation Right will be not greater than
an amount equal to the excess of (A) the aggregate Fair Market Value (on the
date of the exercise of the Stock Appreciation Right) of a number of shares of
Common Stock equal to the number of share of Common Stock equivalents in which
the Participant is vested under such Stock Appreciation Right and with respect
to which the Participant is exercising the Stock Appreciation Right on such
date, over (B) an amount that will be determined by the Committee at the time of
grant of the Stock Appreciation Right.
(ii)    Vesting. At the time of the grant of a Stock Appreciation Right, the
Board may impose such restrictions or conditions to the vesting of such Right as
it deems appropriate.
(iii)    Exercise. To exercise any outstanding Stock Appreciation Right, the
Participant must provide written notice of exercise to the Company in compliance
with the provisions of the Stock Appreciation Rights agreement evidencing such
Right.
(iv)    Payment. The appreciation distribution in respect of a Stock
Appreciation Right may be paid in Common Stock, in cash, or any combination of
the two, as the Board deems appropriate.
(v)    Termination of Continuous Service. If a Participant’s Continuous Service
terminates for any reason, any unvested Stock Appreciation Rights shall be
forfeited and any vested Stock Appreciation Rights shall be automatically
redeemed.
(d)    Other Stock Awards. Other forms of Stock Awards valued in whole or in
part by reference to, or otherwise based on, Common Stock may be granted either
alone or in addition to Stock Awards provided for under Section 6 and the
preceding provisions of this Section 7. Subject to the provisions of the Plan,
the Board shall have sole and complete authority to determine the persons to
whom and the time or times at which such Other Stock Awards will be granted, the
number of shares of Common Stock (or the cash equivalent thereof) to be granted
pursuant to such Stock Awards and all other terms and conditions of such Stock
Awards.
8.COVENANTS OF THE COMPANY.
(a)    Availability of Shares. During the terms of the Stock Awards, the Company
shall keep available at all times the number of shares of Common Stock required
to satisfy such Stock Awards.
(b)    Securities Law Compliance. The Company shall seek to obtain from each
regulatory commission or agency having jurisdiction over the Plan such authority
as may be required to grant Stock Awards and to issue and sell shares of Common
Stock upon exercise of the Stock Awards; provided, however, that this
undertaking shall not require the Company to register under the Securities Act
the Plan, any Stock Award or any Common Stock issued or issuable pursuant to any
such Stock Award. If, after reasonable efforts, the Company is unable to obtain
from any such regulatory commission or agency the authority which counsel for
the Company deems necessary for the lawful issuance and sale of Common Stock
under the Plan, the Company shall be relieved from any liability for failure to
issue and sell Common Stock upon exercise of such Stock Awards unless and until
such authority is obtained. A Participant shall not be eligible for the grant of
a Stock Award or the subsequent issuance of Common Stock pursuant to the Stock
Award if such grant or issuance would be in violation of any applicable
securities law.
(c)    No Obligation to Notify. The Company shall have no duty or obligation to
any Participant to advise such holder as to the time or manner of exercising
such Stock Award. Furthermore, the Company shall have no duty or obligation to
warn or otherwise advise such holder of a pending termination or expiration of a
Stock Award or a possible period in which the Stock Award may not be exercised.
The Company has no duty or obligation to minimize the tax consequences of a
Stock Award to the holder of such Stock Award.

12

--------------------------------------------------------------------------------


9.USE OF PROCEEDS FROM STOCK.
Proceeds from the sale of Common Stock pursuant to Stock Awards shall constitute
general funds of the Company.
10.MISCELLANEOUS.
(a)    Acceleration of Exercisability and Vesting. The Board shall have the
power to accelerate the time at which a Stock Award may first be exercised or
the time during which a Stock Award or any part thereof will vest in accordance
with the Plan, notwithstanding the provisions in the Stock Award stating the
time at which it may first be exercised or the time during which it will vest.
(b)    Corporate Action Constituting Grant of Stock Awards. Corporate action
constituting a grant by the Company of a Stock Award to any Participant shall be
deemed completed as of the date of such corporate action, unless otherwise
determined by the Board, regardless of when the instrument, certificate, or
letter evidencing the Stock Award is communicated to, or actually received or
accepted by, the Participant.
(c)    Stockholder Rights. Subject to the further limitations of Section
7(b)(iv) hereof, no Participant shall be deemed to be the holder of, or to have
any of the rights of a holder with respect to, any shares of Common Stock
subject to such Stock Award unless and until (i) such Participant has satisfied
all requirements for exercise of the Stock Award pursuant to its terms, if
applicable, and (ii) the issuance of the Common Stock subject to such Stock
Award has been entered into the books and records of the Company.
(d)    No Employment or other Service Rights. Nothing in the Plan, and Stock
Award Agreement or any other instrument executed thereunder or in connection
with any Stock Award granted pursuant thereto shall confer upon any Participant
any right to continue to serve the Company or an Affiliate in the capacity in
effect at the time the Stock Award was granted or shall affect the right of the
Company or an Affiliate to terminate (i) the employment of an Employee with or
without notice and with or without cause, (ii) the service of a Consultant
pursuant to the terms of such Consultant’s agreement with the Company or an
Affiliate or (iii) the service of a Director pursuant to the Bylaws of the
Company or an Affiliate, and any applicable provisions of the corporate law of
the state in which the Company or the Affiliate is incorporated, as the case may
be.
(e)    Investment Assurances. The Company may require a Participant, as a
condition of exercising or acquiring Common Stock under any Stock Award, (i) to
give written assurances satisfactory to the Company as to the Participant’s
knowledge and experience in financial and business matters and/or to employ a
purchaser representative reasonably satisfactory to the Company who is
knowledgeable and experienced in financial and business matters and that he or
she is capable of evaluating, alone or together with the purchaser
representative, the merits and risks of exercising the Stock Award; and (ii) to
give written assurances satisfactory to the Company stating that the Participant
is acquiring Common Stock subject to the Stock Award for the Participant’s own
account and not with any present intention of selling or otherwise distributing
the Common Stock. The foregoing requirements, and any assurances given pursuant
to such requirements, shall be inoperative if (1) the issuance of the shares of
Common Stock upon the exercise or acquisition of Common Stock under the Stock
Award has been registered under a then currently effective registration
statement under the Securities Act, or (2) as to any particular requirement, a
determination is made by counsel for the Company that such requirement need not
be met in the circumstances under the then applicable securities laws. The
Company may, upon advice of counsel to the Company, place legends on stock
certificates issued under the Plan as such counsel deems necessary or
appropriate in order to comply with applicable securities laws, including, but
not limited to, legends restricting the transfer of the Common Stock.
(f)    Withholding Obligations. Unless prohibited by the terms of a Stock Award
Agreement, the Company may, in its sole discretion, satisfy any country,
federal, state, provincial or local tax withholding obligation relating to any
Stock Award by any of the following means (in addition to the Company’s right to
withhold from any compensation paid to the Participant by the Company) or by a
combination of such means: (i) causing the Participant to tender a cash

13

--------------------------------------------------------------------------------


payment; (ii) withholding shares of Common Stock from the shares of Common Stock
issued or otherwise issuable to the Participant in connection with the Stock
Award; provided, however, that no shares of Common Stock are withheld with a
value exceeding the minimum amount of tax required to be withheld by law (or
such lower amount as may be necessary to avoid classification of the Stock Award
as a liability for financial accounting purposes); (iii) withholding payment
from any amounts otherwise payable to the Participant; (iv) withholding cash
from a Stock Award settled in cash; or (v) by such other method as may be set
forth in the Stock Award Agreement.
(g)    Electronic Delivery. Any reference herein to a “written” agreement or
document shall include any agreement or document delivered electronically or
posted on the Company’s intranet.
(h)    Compliance with Section 409A. To the extent that the Board determines
that any Stock Award granted hereunder is subject to Section 409A of the Code,
the Stock Award Agreement evidencing such Stock Award shall incorporate the
terms and conditions necessary to avoid the consequences specified in Section
409A(a)(1) of the Code. To the extent applicable, the Plan and Stock Award
Agreements shall be interpreted in accordance with Section 409A of the Code,
including without limitation any applicable guidance that may be issued or
amended after the Effective Date.
11.ADJUSTMENTS UPON CHANGES IN STOCK.
(a)    Capitalization Adjustments. If any change is made in, or other event
occurs with respect to, the Common Stock subject to the Plan or subject to any
Stock Award without the receipt of consideration by the Company (through merger,
consolidation, reorganization, recapitalization, reincorporation, stock
dividend, dividend in property other than cash, stock split, liquidating
dividend, combination of shares, exchange of shares, change in corporate
structure or similar transaction (each a “Capitalization Adjustment”), the Board
shall appropriately and proportionately adjust: (i) the class(es) and maximum
number of securities subject to the Plan pursuant to Section 4(a), (ii) the
class(es) and maximum number of securities that may be awarded to any person
pursuant to Section 5(b), and (iii) the class(es) and number of securities and
price per share of stock subject to outstanding Stock Awards. The Board shall
make such adjustments, and its determination shall be final, binding and
conclusive. The conversion of any convertible securities of the Company shall
not be treated as a Capitalization Adjustment.
(b)    Dissolution or Liquidation. In the event of a dissolution or liquidation
of the Company, then all outstanding Options shall terminate immediately prior
to the completion of such dissolution or liquidation, and shares of Common Stock
subject to the Company’s repurchase option may be repurchased by the Company
notwithstanding the fact that the holder of such stock is still in Continuous
Service.
(c)    Corporate Transaction. In the event of a Corporate Transaction, any
surviving corporation or acquiring corporation may assume or continue any or all
Stock Awards outstanding under the Plan or may substitute similar stock awards
for Stock Awards outstanding under the Plan (it being understood that similar
stock awards include, but are not limited to, awards to acquire the same
consideration paid to the stockholders or the Company, as the case may be,
pursuant to the Corporate Transaction), and any reacquisition or repurchase
rights held by the Company in respect of Common Stock issued pursuant to Stock
Awards may be assigned by the Company to the successor of the Company (or the
successor’s parent company), if any, in connection with such Corporate
Transaction. Regardless of whether any surviving corporation or acquiring
corporation does assume or continue any or all such outstanding Stock Awards or
substitute similar stock awards for such outstanding Stock Awards, with respect
to Stock Awards that are held by Participants whose Continuous Service has not
terminated prior to the effective time of the Corporate Transaction, (i) the
vesting of such Stock Awards (and, if applicable, the time at which such Stock
Awards may be exercised) shall (contingent upon the effectiveness of the
Corporate Transaction) be accelerated in full to a date prior to the effective
time of such Corporate Transaction as the Board shall determine (or, if the
Board shall not determine such a date, to the date that is five (5) days prior
to the effective time of the Corporate Transaction), and (ii) any reacquisition
or repurchase rights held by the Company with respect to such Stock Awards shall
(contingent upon the effectiveness of the Corporate Transaction) lapse. With
respect to any other Stock Awards outstanding under the Plan that have not been
assumed, continued or substituted, the vesting of such Stock Awards (and, if
applicable, the time at which such Stock Award may be exercised) shall not be
accelerated, unless otherwise provided in a written agreement between the

14

--------------------------------------------------------------------------------


Company or any Affiliate and the holder of such Stock Award, and such Stock
Awards shall terminate if not exercised (if applicable) prior to the effective
time of the Corporate Transaction.
(d)    Change in Control. A Stock Award held by any Participant whose Continuous
Service has not terminated prior to the effective time of a Change in Control
may be subject to additional acceleration of vesting and exercisability upon or
after such event as may be provided in the Stock Award Agreement for such Stock
Award or as may be provided in any other written agreement between the Company
or any Affiliate and the Participant, but in the absence of such provision, no
such acceleration shall occur.
12.AMENDMENT OF THE PLAN AND STOCK AWARDS.
(a)    Amendment of Plan. The Board at any time, and from time to time, may
amend the Plan. However, except as provided in Section 11(a) relating to
Capitalization Adjustments and Section 12(f) relating to amendments without
Stockholder Approval, no amendment shall be effective unless approved by the
stockholders of the Company.
(b)    Stockholder Approval. The Board, in its sole discretion, may submit any
other amendment to the Plan for stockholder approval, including, but not limited
to, amendments to the Plan intended to satisfy the requirements of Section
162(m) of the Code and the regulations thereunder regarding the exclusion of
performance-based compensation from the limit on corporate deductibility of
compensation paid to Covered Employees.
(c)    No Impairment of Rights. Rights under any Stock Award granted before
amendment of the Plan shall not be impaired by any amendment of the Plan unless
(i) the Company requests the consent of the Participant and (ii) the Participant
consents in writing.
(d)    Amendment of Stock Awards. The Board at any time, and from time to time,
may amend the terms of any one or more Stock Awards; provided, however, that (i)
if the Common Stock is listed on the Toronto Stock Exchange any amendment is
approved by the stockholders to the extent necessary to satisfy the rules of the
Toronto Stock Exchange, and (ii) that the rights under any Stock Award shall not
be impaired by any such amendment unless (A) the Company requests the consent of
the Participant and (B) the Participant consents in writing.
(e)    Insiders. If an amendment reducing the Option exercise price or extending
the term of the Option is made to an Option held by an Insider, the amendment
shall only be made effective after the approval is received of Disinterested
Stockholders at a meeting of the stockholders of the Company (and with respect
to reducing the Option exercise price, provided that the requirements set forth
in Section 3(c) are satisfied).
(f)    Amendments without Stockholder Approval. Without limiting the generality
of the foregoing, or the other provisions hereof, the Board shall have the
authority: (a) to make amendments to the Plan or a Stock Award of a housekeeping
or administrative nature; (b) if the Common Stock is listed on the Toronto Stock
Exchange subject to any required approval of the Toronto Stock Exchange, to
change the vesting or termination provisions of a Stock Award or the Plan;
(c) amendments necessary to comply with provisions of applicable law or stock
exchange requirements or for grants to qualify for favourable treatment under
applicable laws; and (d)  any other amendment, fundamental or otherwise, not
requiring stockholder approval under the Code; provided, however, that no
amendment shall be made without stockholder approval to the extent stockholder
approval is necessary to satisfy the requirements of Section 422 of the Code
13.TERMINATION OR SUSPENSION OF THE PLAN.
(a)    Plan Term. The Board may suspend or terminate the Plan at any time. No
Stock Awards may be granted under the Plan while the Plan is suspended or after
it is terminated.
(b)    No Impairment of Rights. Suspension or termination of the Plan shall not
impair rights and obligations under any Stock Award granted while the Plan is in
effect except with the written consent of the Participant.

15

--------------------------------------------------------------------------------


14.EFFECTIVE DATE OF PLAN.
The Plan shall become effective as determined by the Board, but no Stock Award
shall be exercised (or, in the case of a stock bonus, shall be granted) unless
and until the Plan has been approved by the stockholders of the Company, which
approval shall be within twelve (12) months before or after the date the Plan is
adopted by the Board.
15.CHOICE OF LAW.
The law of the State of Nevada shall govern all questions concerning the
construction, validity and interpretation of this Plan, without regard to such
state’s conflict of laws rules.
16.    LIMITS WITH RESPECT TO INSIDERS.
(a)    The maximum number of shares of Common Stock which may be reserved for
issuance to Insiders, at any time, under the Plan and any other share
compensation arrangement of the Company shall be 10% of the Common Stock issued
and outstanding.
(b)    The maximum number of shares of Common Stock which may be issued to
Insiders under the Plan, at any time, and any other share compensation
arrangement within any 12-month period shall be 10% of the Common Stock
outstanding.
(c)    The maximum number of shares of Common Stock which may be issued to any
one Insider and such Insider’s associates under the Plan, at any time, within a
12-month period shall be 5% of the Common Stock outstanding.
17.    LIMITS WITH RESPECT TO CONSULTANTS.
(a)    The number of Options granted to any one Consultant in any 12-month
period under the Plan shall not exceed 2% of the issued and outstanding shares
of Common Stock at the time of grant.



16